I dissent from the order denying a rehearing of this cause, and from the judgment of the court, upon the ground that the district attorney of Solano County had no authority to institute the action in the name of the people of the state. The statute, in my opinion, authorizes but one action in the name of the people, and that is an action to be instituted by the district attorney of the one county where the nuisance exists — where in other words it has its situs — or perhaps by the attorney-general in a case where the district attorney neglects his duty. Within the meaning of this statute the smelting works in Contra Costa County was the nuisance, if there was any nuisance, and not the fumes and gases in Solano County. The works have a situs, the gases have none. To hold that every place to which they may be carried by the wind is the place where the nuisance exists is to hold that the statute authorizes not merely one action in the name of the people of the state but an indefinite number of actions. If this view was essential to the protection of the residents of Benicia or any part of Solano County there would be much to commend it, but it is not essential. They can commence and maintain actions in their own name for the abatement of the nuisance if it is a nuisance. It is in such an action that, in my opinion, the issue should be tried. This difference as to parties would in many cases be determinative of the place of trial, and in causes involving local interests and affected by local feeling, the place of trial is not a trifling consideration.